Opinion issued April 5, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00992-CR
                            ———————————
                  MARCUS ANTHONY GUSMAN, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 9
                            Harris County, Texas
                        Trial Court Case No. 1995773


                          MEMORANDUM OPINION

      On January 27, 2016, appellant Marcus Anthony Gusman filed a motion to

dismiss this appeal. The motion to dismiss complies with Texas Rule of Appellate

Procedure 42.2(a) and no prior decision has issued. See TEX. R. APP. P. 42.2(a), (b).
Accordingly, we grant the motion and dismiss the appeal. We dismiss any other

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Bland, Brown, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2